Exhibit 10.01







U.S. $1,250,000,000
AMENDMENT NO. 1 TO THE
SECOND AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
Dated as of October 9, 2015
Among
EASTMAN CHEMICAL COMPANY
as Company
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
CITIBANK, N.A.
as Administrative Agent
CITIGROUP GLOBAL MARKETS INC.
and
J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
and
BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
MIZUHO BANK, LTD.
MORGAN STANLEY BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agents

63

--------------------------------------------------------------------------------

Exhibit 10.01

AMENDMENT TO CREDIT AGREEMENT
AMENDMENT dated as of October 9, 2015 (the “Amendment”) to the Second Amended
and Restated Five-Year Credit Agreement dated as of October 9, 2014 (the “Credit
Agreement”) among EASTMAN CHEMICAL COMPANY (the “Company”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) and initial
issuing banks (the “Initial Issuing Banks”) listed on the signature pages
thereof, CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES LLC, as joint
lead arrangers, JPMORGAN CHASE BANK, N.A., as syndication agent, and CITIBANK,
N.A., as administrative agent (the “Agent”).


The parties hereto agree as follows:
Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.


Section 2. Amendments.


(a)     The definition of “Termination Date” in Section 1.01 is amended by
deleting the date “October 9, 2019” and substituting therefor the date “October
9, 2020”.
(b)    The definition of “Applicable Percentage” in Section 1.01 is amended in
full to read as follows:
“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:
Public Debt Rating
S&P/Moody's
Applicable
Percentage
Level 1
A- or A3 or above
0.090%
Level 2
BBB+ or Baa1
0.125%
Level 3
BBB or Baa2
0.150%
Level 4
BBB- or Baa3
0.200%
Level 5
Lower than Level 4
0.250%



(c)    The following new definition “Amendment Effective Date” is added to
Section 1.01 in appropriate alphabetical order:
“Amendment Effective Date” means October 9, 2015.
(d)    Section 2.20(a) is amended by deleting the phrase “the Effective Date”
and substituting therefor the phrase :”the Amendment Effective Date”.
(e)    Schedule I is amended in full to read as set forth on Annex A to this
Amendment.

64

--------------------------------------------------------------------------------

Exhibit 10.01



Section 3.    Waiver; Assignment. The requirements of Sections 2.20, 2.22(b) and
9.07 of the Credit Agreement are, effective as of the date hereof and subject to
the satisfaction of the conditions precedent set forth in Section 4 below,
hereby waived to the extent that such Sections require prior notice, consents or
execution and delivery of an Assignment and Assumption to effect an assignment
by any Lender to effect the restatement of Schedule I to the Credit Agreement as
set forth above. Accordingly, after giving effect to this Amendment, only those
Lenders listed on Annex A to this Amendment shall have any Commitment, or be
considered Lenders under the Credit Agreement, in such amounts as set forth on
Annex A.


For an agreed consideration, each Lender whose Revolving Credit Commitment is
reduced or terminated by giving effect to this Amendment (each, an “Assignor”)
hereby irrevocably sells and assigns to each Lender whose Revolving Credit
Commitment is increased (or created) by giving effect to this Amendment, whether
by assignment of an Assigned Interest or otherwise (each, an “Increasing
Lender”), and each Increasing Lender hereby irrevocably purchases and assumes
from each Assignor, subject to and in accordance with the Standard Terms and
Conditions attached to the form of Assignment and Assumption (attached to the
Credit Agreement as Exhibit C) and the Credit Agreement, as of October 9, 2015,
the Assigned Interests (as defined below). Each such sale and assignment is
without recourse to any Assignor and, except as expressly provided in this
Amendment, without representation or warranty by any Assignor.
“Assigned Interest” has the meaning ascribed to such term in the form of
Assignment and Assumption attached to the Credit Agreement as Exhibit C.
Section 4. Representations of Company. The Company represents and warrants that
(i) the representations and warranties of the Company set forth in Article 4 of
the Credit Agreement will be true and correct on and as of the Amendment
Effective Date (as defined in Section 7 below) , before and after giving effect
to this Amendment, and (ii) no Default will have occurred and be continuing on
such date.


Section 5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.


Section 6. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by electronic means
shall be as effective as delivery of an original executed counterpart of this
Amendment.


Section 7. Effectiveness. This Amendment shall become effective on the date when
the following conditions are met (the “Amendment Effective Date”):


(a)the Agent shall have received from each of the Company and each of the
Lenders a counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Agent) that such party has signed a
counterpart hereof.


(b)the Company shall have paid all reasonable accrued fees and expenses of the
Agent and the Lenders (including the reasonable accrued fees and expenses of
counsel to the Agent) and accrued fees under the Credit Agreement.


Section 8. Reference to and Effect on the Credit Agreement. The Credit
Agreement, as specifically amended by this Amendment, is and shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed.


The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Agent under the Credit Agreement, nor constitute waiver of any
provision of the Credit Agreement.



65

--------------------------------------------------------------------------------

Exhibit 10.01

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
EASTMAN CHEMICAL COMPANY
By:
/s/ Mary D. Hall
 
Name:
Mary D. Hall
 
Title:
Vice President and Treasurer



CITIBANK, N.A., as Agent and as Lender
By:
/s/ Michael Vondriska
 
Name:
Michael Vondriska
 
Title:
Vice President



JPMORGAN CHASE BANK, N.A.
By:
/s/ Peter S. Predun
 
Name:
Peter S. Predun
 
Title:
Executive Director



BANK OF AMERICA, N.A.
By:
/s/ Christopher DiBiase
 
Name:
Christopher DiBiase
 
Title:
Director



BARCLAYS BANK PLC
By:
/s/ Vanessa A. Kurbatskiy
 
Name:
Vanessa A. Kurbatskiy
 
Title:
Vice President



MIZUHO BANK, LTD.
By:
/s/ Donna DeMagistris
 
Name:
Donna DeMagistris
 
Title:
Authorized Signatory


66

--------------------------------------------------------------------------------

Exhibit 10.01

MORGAN STANLEY BANK, N.A.
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Authorized Signatory



WELLS FARGO BANK, NATIONAL ASSOCIATION
By:
/s/ Andrew G. Payne
 
Name:
Andrew G. Payne
 
Title:
Director



HSBC BANK USA, NATIONAL ASSOCIATION
By:
/s/ Heather Allen
 
Name:
Heather Allen
 
Title:
SVP





ROYAL BANK OF CANADA
By:
/s/ Kevin Flynn
 
Name:
Kevin Flynn
 
Title:
Authorized Signatory



SUMITOMO MITSUI BANKING CORPORATION
By:
/s/ David W. Kee
 
Name:
David W. Kee
 
Title:
Managing Director



SUNTRUST BANK
By:
/s/ Christopher Hursey
 
Name:
Christopher Hursey
 
Title:
Director



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

67

--------------------------------------------------------------------------------

Exhibit 10.01

By:
/s/ Mustafa Khan
 
Name:
Mustafa Khan
 
Title:
Director



THE NORTHERN TRUST COMPANY
By:
/s/ Michael Fornal
 
Name:
Michael Fornal
 
Title:
Vice President



PNC BANK, NATIONAL ASSOCIATION
By:
/s/ Deroy Scott
 
Name:
Deroy Scott
 
Title:
Senior Vice President



REGIONS BANK
By:
/s/ R. Todd Gaddis
 
Name:
R. Todd Gaddis
 
Title:
Vice President



SANTANDER BANK, N.A.
By:
/s/ John W. Deegan
 
Name:
John W. Deegan
 
Title:
Executive Director






68